PER CURIAM.
Now this day comes counsel for appellants and presents a motion to dismiss this appeal, which said motion is in the following words and figures, to wit: ■
“Now come the defendants-hppellamts Barnhart Bros. & Spindler and Nonpareil Machine Company, and, showing to the Court that a settlement has been effected between them and Chester Snyder, Receiver for plaintiff-appellee, whereby for good and valuable consideration the defendants and each of them and their customers are released from all liability for past infringement and the said Chester Snyder, Receiver, assents to the voluntary dismissal of the appeals and assigns the patent in suit to the defendant Barnhart Bros. & Spindler, do hereby move for an order of dismissal of their appeals with a direction for a final decree, ‘vacating the injunctions! clause or clauses of the aforesaid decree heretofore entered, the same having been an interlocutory decree, and also vacating. the reference therein to a Master in Chancery to take and report an account of profits and damages, and also vacating the award of costs to the plaintiff therein, American Assembling Machine Company/ as in the executed agreement provided.
*1011- “Barnhart Bros. & Spindler and “Nonpareil Machine Co.
“By F. P. Davis, of counsel.
“The foregoing motion is unopposed and further proceedings as therein proposed are assented to.
“George A. Chritton,
“Of counsel for Plaintiff-Appellee.”
Thereupon, it is ordered, adjudged, and decreed by this court that this appeal be, and the same is hereby, dismissed, and that this cause be, and the same is hereby, remanded to the said District Court, with direction to enter a decree in accordance with the foregoing motion.